Title: John Adams to John Jay, 11 May 1784
From: Adams, John
To: Jay, John


        
          Dear Sir
          The Hague May 11. 1784
        
        Your favour of the 27. April is, before me.— I wish very Sincerely that my family had made a Visit to me, or I to them on the Conclusion of the Peace. But The two Ladies will be affectionate Friends, I dare answer for it, if they should ever meet.
        There are Things constantly to be done here, but if there were not, it would be impossible for me, to come to Paris at present, without arranging Affairs for the whole Year. My Friend Mr Dumas, in whose Care I could Safely leave this House has purchased another into which he is about to enter which will oblige me if I leave this at all, to take another Family into it, and where to find one, worthy of the Trust I know not.
        The whole Affair of a Commission, and of all Arrangements are So uncertain that I conclude upon the whole to wait here with Patience untill, I know what to depend upon. When the Arrangements arrive, I shall then be able to determine what to do, at present I am all in the dark.— if you go I think it is proper you Should take with you, the Ratification of the Treaty, and I most Sincerely wish you, a prosperous Voyage, and all Happiness forever.
        your Sincere Friend and very humble / Servant
        
          John Adams.
        
      